Citation Nr: 0822270	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a 
bilateral knee disability.  The veteran testified before the 
Board in April 2005.  The Board reopened the claim for 
service connection for a bilateral knee disability and 
remanded the claim for additional development in September 
2005.    


FINDING OF FACT

The veteran's diagnosed bilateral knee disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.


CONCLUSION OF LAW

The veteran's current bilateral knee disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service treatment records are negative for any 
complaints of or treatment for a bilateral knee disability.  
On separation examination in April 1969, the veteran made no 
complaints regarding his knees, and his lower extremities 
were found to have no abnormalities.  Since the veteran's 
knees were found to be within normal limits on separation and 
there were no recorded complaints during a two-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
bilateral knee disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a bilateral knee 
disability is an October 1994 private medical report where 
the veteran reported twisting his right knee the previous 
week while throwing garbage onto a truck at work.  He stated 
that he received a right knee arthroscopy in 1980.  He was 
treated for osteoarthritis of the right knee.  

Post-service private medical records dated from November 1994 
to December 2002 show that the veteran received intermittent 
treatment for right knee osteoarthritis, severe left knee 
osteoarthritis, right patellar tendon tendinitis, status post 
right total knee replacement, progressive degenerative joint 
disease of the left knee, and right knee flexion contracture.  
A January 1996 treatment record shows that the veteran 
underwent a right total knee replacement.   

In an April 2003 letter, the veteran's private physician 
stated that the veteran's diagnosed bilateral knee arthritis 
was present before his work-related injury of October 1994.  
He opined that it was more than likely that the veteran's 
bilateral knee arthritis was related to his period of service 
in the military.  

Post-service VA and private medical records dated from 
January 2003 to November 2006 show that the veteran received 
intermittent treatment for post-traumatic left knee 
osteoarthritis, status post bilateral total knee replacement, 
and bilateral knee pain.  A March 2004 treatment report shows 
that the veteran underwent a left total knee replacement.   

In support of his claim, the veteran submitted several August 
2004 lay statements from friends and family.  Those 
statements report that the veteran never had any problems 
with his knees before enlistment in service.  The veteran's 
sister and his friends stated that after coming home from 
service, the veteran began having problems bending his knees 
and walking.  They reported observing him use home remedies 
to ease the knee pain.  

On VA examination in November 2004, the veteran reported 
sustaining injuries to both knees on an obstacle course in 
1967 during service.  He stated that his right knee was 
injured at work in the late 1980s, and he had an arthroscopy 
of his right knee as a result.  He reported another work 
injury in 1994 and stated that he had a total right knee 
replacement as a result.  He currently complained of right 
knee pain that increased with prolonged ambulation, kneeling, 
or climbing.  Regarding his left knee, the veteran reported 
having a total left knee replacement in 2004 for left knee 
arthritis secondary to compensation for his right knee.  He 
currently complained of left knee weakness, buckling, 
swelling, diminished range of motion, and tightness.  
Examination revealed that the veteran walked with a cane and 
had a balanced gait.  The right knee had a slight varus 
valgus laxity but otherwise showed no effusion, 
crepititation, instability, or warmth.  The right knee had 95 
degrees flexion and lacked 5 degrees of full extension.  The 
left knee had varus and valgus laxity and a moderately 
prominent effusion with moderate warmth around the knee 
itself.  There was no other instability or pain to particular 
palpation.  The left knee had 80 degrees flexion and lacked 
10 degrees of full extension.  X-rays of both knees revealed 
cemented total knee replacements in place, and the left knee 
appeared in slight varus.  The examiner reviewed the claims 
file and diagnosed the veteran with bilateral, severe 
degenerative joint disease of the knees, status post total 
knee replacement.  The examiner opined that the veteran's 
current bilateral knee disabilities were not related to 
service because the veteran's service medical records were 
silent for any chronic bilateral knee difficulties.  

The veteran testified before the Board at a travel board 
hearing in April 2005.  Testimony revealed that the veteran's 
knees began swelling in basic training while he was going 
through obstacle courses, but he did not go to the dispensary 
for treatment because he did not want the drill sergeant to 
make him repeat the same course.  He testified that he used 
sanitary pads to wrap his knees up and also used a home 
remedy to keep the swelling down.  He stated that he did not 
report his knee condition on separation because he did not 
want to be detained.  He further testified that he had 
experienced problems with his knees ever since they were 
injured in service.  He also reported using a cane to walk 
every day because his knees had a tendency to buckle and 
cause him to fall.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
April 2003 medical opinion from the private physician.  While 
the physician related the veteran's bilateral knee disability 
to his period of active service, the opinion appeared to have 
been based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Additionally, the Board finds 
that the opinion is not supported by adequate rationale, as 
no explanation was given as to why the examiner believed that 
the veteran's current bilateral knee disability was related 
to service instead of the 1994 work-related injury.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The Board assigns greater weight to the November 2004 VA 
examination.  In placing greater weight on the November 2004 
opinion, the Board notes that in addition to a comprehensive 
examination and a complete review of the veteran's entire 
case file, the examiner provided a rationale for the opinion.  
Some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  In 
forming his opinion, the examiner discussed why the bilateral 
knee disabilities were not related to service.  The Board 
accordingly finds the November 2004 VA medical opinion to be 
the most probative and persuasive evidence as to whether the 
bilateral knee disability was related to service because the 
examiner based his opinion on a detailed medical examination, 
comprehensive review of the claims file, and provided a 
rationale for the opinion. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current bilateral knee disability.  In addition, 
arthritis (or any other bilateral knee disability) was not 
diagnosed within one year of separation, so presumptive 
service connection for a bilateral knee disability is not 
warranted.  

The veteran and his family and friends contend that his 
current bilateral knee disability is related to his active 
service.  However, as laypersons, they are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran and his family and 
friends are competent to give evidence about what they 
experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's bilateral knee disability is in October 1994, 
approximately 25 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's bilateral knee 
disability developed in service.  Therefore, the Board 
concludes that the bilateral knee disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003; a rating 
decision in June 2003; a statement of the case in January 
2004; and a supplemental statement of the case in November 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
 

ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


